DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 24 May 2022, which has been entered and made of record.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection presented in this Office Action.
	
Claim Rejections - 35 USC § 101
The previous rejection under 35 U.S.C. 101 is withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. ("High-Fidelity Facial Reflectance and Geometry Inference From an Unconstrained Image"; hereinafter "Yamaguchi") in view of Gu et al. (US 2020/0160593; hereinafter "Gu").
Regarding claim 1, Yamaguchi discloses A method for generating a three-dimensional model ("create accurate, high-fidelity 3D avatars," pg. 162:2, sec. 1, para. 3), comprising: acquiring a first image containing a first face ("Given a single input image," pg. 162:5, sec. 3, para. 1); determining, based on the first image, first point cloud data comprising contour information of the first face ("extracting the base mesh of the face," pg. 162:5, sec. 3, para. 1); determining, based on the first point cloud data and the first image, first albedo information of the first face by using a first neural network ("obtain the corresponding reflectance … The first network infers the diffuse albedo map … infers the specular albedo," pg. 162:5, sec. 3, para. 1) and determining, based on the first point cloud data and the first image, second point cloud data comprising detail information of the first face by using a second neural network ("the second [network] infers … the mid- and high-frequency displacement maps," pg. 162:5, sec. 3, para. 1); and generating a three-dimensional model of the first face based on the first albedo information and the second point cloud data ("The resulting surface and subsurface reflectance, together with the base surface mesh and the displacement, are used to produce the final render using a layered skin reflectance model," pg. 162:10, col. 1, para. 1).
Yamaguchi does not disclose the first and second neural networks trained by weak supervision.
In the same art of using neural networks to infer reflectance and geometry data, Gu discloses the use of neural networks trained by weak supervision ("the IRN [Inverse Rendering Network] may be trained using … weak supervision from sparse labels … associated with either the reflectance properties or the geometry properties … the image is processed by the IRN to produce an illumination map, the reflectance properties, and the geometry properties," para. 50).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gu to Yamaguchi.  The motivation would have been to ease the data burden of training, because "Obtaining ground truth labels for inverse rendering is almost impossible for real images (especially for reflectance and illumination)" (Gu, para. 50).
Regarding claim 2, the combination of Yamaguchi and Gu renders obvious determining a first facial texture map of the first face based on the first point cloud data and the first image ("extracting the base mesh of the face and the corresponding texture map," Yamaguchi, pg. 162:5, sec. 3, para. 1); performing albedo information prediction for the first facial texture map by using the first neural network to obtain the first albedo information of the first face ("obtain the corresponding reflectance," Yamaguchi, pg. 162:5, sec. 3, para. 1); and performing facial detail prediction for the first facial texture map by using the second neural network ("infers … the mid- and high-frequency displacement," Yamaguchi, pg. 162:5, sec. 3, para. 1; "facial texture map are extracted … mid- and high-frequency displacement maps are inferred from the visible regions," Yamaguchi, Fig. 2 caption), and obtaining the second point cloud data of the first face based on a result of the facial detail prediction ("the base surface mesh and the displacement, are used to produce the final render," Yamaguchi, pg. 162:10, col. 1, para. 1).
Regarding claim 3, the combination of Yamaguchi and Gu renders obvious wherein the first point cloud data comprises: three-dimensional coordinate values of a plurality of first point cloud points constituting the first face, and connection relationship information between different ones of the plurality of first point cloud points ("extracting the base mesh of the face," Yamaguchi, pg. 162:5, sec. 3, para. 1).
Yamaguchi does not specifically disclose a camera coordinate system.  The Examiner previously took Official Notice that both the concepts and the advantages of using a camera coordinate system were well known and expected before the effective filing date of the claimed invention, and since the Official Notice was not traversed, it is now taken as Applicant Admitted Prior Art.  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to use a camera coordinate system in the combination of Yamaguchi and Gu in order to support efficient data alignment by not requiring a coordinate transform after data is captured from a camera and for lowering engineering costs by using a well-known, conventional coordinate system.
Regarding claim 5, the combination of Yamaguchi and Gu renders obvious wherein the result of the facial detail prediction comprises first facial detail information of the first face ("infers … the mid- and high-frequency displacement," Yamaguchi, pg. 162:5, sec. 3, para. 1); and obtaining the second point cloud data of the first face based on the result of the facial detail prediction comprises: fusing the first point cloud data and the first facial detail information to obtain the second point cloud data ("the base surface mesh and the displacement, are used to produce the final render," Yamaguchi, pg. 162:10, col. 1, para. 1).
Regarding claim 14-16, and 18, they are rejected using the same citations and rationales set forth in the rejections of claims 1-3, and 5, respectively.
Regarding claim 20, it is rejected using the same citations and rationales set forth in the rejection of claim 1.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Gu, and further in view of Kuffner et al. (US 2020/0013214; hereinafter "Kuffner").
Regarding claim 4, the combination of Yamaguchi and Gu renders obvious aligning the plurality of first point cloud points with a plurality of first pixels in the first image respectively based on the three-dimensional coordinate values of the plurality of first point cloud points ("projecting the face in the input image onto this mesh," Yamaguchi, pg. 162:5, sec. 3, para. 1) in the camera coordinate system (see Official Notice above).
The combination of Yamaguchi and Gu does not specifically disclose, using the same phrasing, determining second pixel values corresponding to each of a plurality of face patches constituting the first face based on a result of the alignment, the connection relationship information between the different ones of the plurality of first point cloud points, and first pixel values of the plurality of first pixels in the first image, wherein each of the plurality of face patches is constituted by at least three first point cloud points having a connection relationship with each other; and generating the first facial texture map based on the second pixel values corresponding to each of the plurality of face patches.
In the same art of generating a texture map from a 3D mesh and an image, Kuffner teaches determining second pixel values corresponding to each of a plurality of face patches constituting the first face based on a result of the alignment, the connection relationship information between the different ones of the plurality of first point cloud points, and first pixel values of the plurality of first pixels in the first image, wherein each of the plurality of face patches is constituted by at least three first point cloud points having a connection relationship with each other; and generating the first facial texture map based on the second pixel values corresponding to each of the plurality of face patches ("Texture map generation can also be performed to determine color texture for map rendering … for a single output texture pixel of an image processing may include, for a given point in UV determine a triangle in the mesh's UV mapping (D), and using triangle-local coordinates, move to an associated 3D point on the mesh. A bidirectional ray may be cast along the triangle's normal to intersect with the mesh (H), and color, normal and displacement may be used for an output. To generate an entire texture image, each pixel in the image can be processed," para. 29).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Kuffner to the combination of Yamaguchi and Gu.  The motivation would have been to accurately construct the texture map and to increase the realism of the resulting 3D model.
Regarding claim 17, it is rejected using the same citations and rationales set forth in the rejection of claim 4.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Gu, and further in view of Displacement Mapping (retrieved from https://web.archive.org/web/20180531202619/https://en.wikipedia.org/wiki/Displacement_mapping).
Regarding claim 6, the combination of Yamaguchi and Gu renders obvious wherein the first facial detail information comprises: a movement distance of each of a plurality of first point cloud points corresponding to the first point cloud point ("medium- and high-frequency displacements," Yamaguchi, Fig. 1 caption); and fusing the first point cloud data and the first facial detail information to obtain the second point cloud data comprises: for each of the plurality of first point cloud points, adjusting a position of the first point cloud point based on the movement distance of the first point cloud point corresponding to the first point cloud point, and based on three-dimensional coordinate values of the first point cloud point; and obtaining the second point cloud data based on results of adjusting the plurality of first point cloud points ("the base surface mesh and the displacement, are used to produce the final render," Yamaguchi, pg. 162:10, col. 1, para. 1).
The combination of Yamaguchi and Gu does not specifically disclose using a camera coordinate system.  The Examiner previously took Official Notice that both the concepts and the advantages of using a camera coordinate system were well known and expected before the effective filing date of the claimed invention, and since the Official Notice was not traversed, it is now taken as Applicant Admitted Prior Art.  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to use a camera coordinate system in the combination of Yamaguchi and Gu in order to support efficient data alignment by not requiring a coordinate transform after data is captured from a camera and for lowering engineering costs by using a well-known, conventional coordinate system.
The combination of Yamaguchi and Gu does not specifically disclose displacing the point cloud points in a first normal vector direction.
In the same art of 3D modeling, Displacement Mapping teaches displacing point cloud points in a first normal vector direction ("the actual geometric position of points over the textured surface are displaced, often along the local surface normal," pg. 1, para. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Displacement Mapping to the combination of Yamaguchi and Gu.  The motivation would have been "It gives surfaces a great sense of depth and detail" (Displacement Mapping, pg. 1, para. 1).
Regarding claim 19, it is rejected using the same citations and rationales set forth in the rejection of claim 6.

Allowable Subject Matter
Claims 8-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The known prior art does not teach or render obvious, in the context of the parent claims, wherein the first neural network is trained by:
acquiring a second image containing a second face, and obtaining third point cloud data comprising contour information of the second face based on the second image;
obtaining a second facial texture map of the second face based on the third point cloud data;
performing albedo prediction and illumination prediction for the second facial texture map by using a third neural network to be trained, to obtain second albedo information of the second face and first illumination information of the second face;
performing albedo prediction for the second facial texture map by using the first neural network to be trained, to obtain third albedo information of the second face; and
using the second albedo information, the first illumination information, and the third albedo information to jointly train the first neural network to be trained and the third neural network to be trained, to obtain a trained first neural network.
Claims 9-13 are free from the prior art based on their dependency on claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611